Citation Nr: 0829970	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-27 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
shell fragment wounds of the left lower leg, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for the residuals of 
shell fragment wounds of the left thigh, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating for the residuals of 
shell fragment wounds of the right lower leg, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The veteran had active military service from October 1964 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

It appears that appellant may be attempting to raise the 
issue of service connection for arthritis of the left knee 
and left ankle.  Thus far only muscle damage has been service 
connected.  If appellant wishes to file such a claim he 
should do so with specificity at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2005 rating action, the RO denied increased 
ratings for residuals of shell fragment wounds to the left 
lower leg, left thigh, and right lower leg.  In the notice of 
disagreement (NOD) received in March 2006, the veteran 
indicated that he disagreed with the September 2005 rating 
decision and only referred to shell fragment wounds to the 
left thigh and right leg, although he claimed left ankle 
problems as well.  He also indicated that he had secondary 
conditions that had not been addressed.  A VA examination was 
conducted in April 2006.  Arthritis of the left ankle and 
left knee was diagnosed.  In a May 2006 addendum, the 
examiner opined that the diagnosed arthritis was unrelated to 
his service connected disabilities.  

A statement of the case (SOC) was issued in June 2006 that 
listed the issues involving increased ratings for residuals 
of shell fragment wounds to the left lower leg, left thigh, 
and right lower leg.  In denying the increased ratings, the 
RO noted that arthritis was unrelated to his service 
connected disabilities.  

In his VA Form 9, Appeal to Board of Veterans Appeals, 
received in August 2006, the veteran indicated that he read 
the SOC but only wanted to appeal the issues regarding his 
left knee and left ankle.  Although the RO continued his 
appeals regarding increased ratings for the left lower leg, 
left thigh, and right lower leg, it is not clear from a 
reading of this statement, as to the issues the veteran 
wishes to appeal.  

Furthermore, in the VA Form 9, the veteran also indicated 
that he wanted a hearing at the RO before a Veterans Law 
Judge (VLJ).  In August 2006, the RO issued a letter to the 
veteran notifying him of the possibility of scheduling a 
video hearing instead of a Travel Board hearing.  A form was 
enclosed with this letter which gave the veteran the options 
of scheduling a video hearing and/or to withdraw his hearing 
request.  The next month, the veteran returned this form, in 
which, he indicated that he did not want a video hearing and 
seems to indicate that he did not want to withdraw his 
request for a hearing.  There is no other document in the 
claims file that shows that the veteran has withdrawn his 
request for a hearing before a VLJ at the RO.  Therefore the 
Board will remand the case for clarification of the issues 
and to schedule a hearing.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify the issues that 
the veteran wishes to appeal.  

2.  The RO should schedule the veteran for 
a hearing before a VLJ at the RO in 
accordance with applicable provisions.  He 
and his representative should be told of 
the time and place to report.  If he 
decides he does not want this hearing, he 
should withdraw the request in writing to 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




